Exhibit 10(m)
AMENDMENT NUMBER ONE
TO THE
HARRIS CORPORATION
2005 DIRECTORS’ DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)
          WHEREAS, Harris Corporation, a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Harris Corporation 2005
Directors’ Deferred Compensation Plan, as amended and restated effective
January 1, 2009 (the “Plan”);
          WHEREAS, pursuant to Paragraph 10 of the Plan, the Board of Directors
of the Corporation (the “Board”) has the authority to amend the Plan; and
          WHEREAS, the Board has approved an amendment to the Plan to modify the
definition of “Change of Control”, effective as of August 28, 2010;
          NOW, THEREFORE, pursuant to action by the Board, the Plan hereby is
amended, effective as of August 28, 2010, as follows:

  1.   Paragraph 2 of the Plan hereby is amended to delete the definition of
“Change of Control” in its entirety and replace it with the following:        
““Change in Control” shall be deemed to have occurred if:”

          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities eligible
to vote for the election of the Board (the “Corporation Voting Securities”);
provided, however, that the event described in this paragraph (i) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(a) by the Corporation or any Subsidiary, (b) by any employee benefit plan
sponsored or maintained by the Corporation or any Subsidiary, (c) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (d) pursuant to a Non-Control Transaction (as defined in
paragraph (iii));
          (ii) individuals who, on July 3, 2010, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to July 3,
2010, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall also be deemed to be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Corporation as a result of an actual or threatened election
contest with respect to directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director;
          (iii) there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Corporation or any such type of
transaction involving the Corporation or any of its Subsidiaries that requires
the approval of the Corporation’s shareholders (whether for such transaction or
the issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Corporation Voting
Securities) eligible to elect directors of such corporation is represented by
shares that were Corporation Voting Securities immediately prior to such
Business Combination (either by remaining outstanding or being converted), and
such voting power is in substantially the same proportion as the voting power of
such Corporation Voting Securities immediately prior to the Business
Combination, (b) no person (other than any publicly traded holding company
resulting

 



--------------------------------------------------------------------------------



 



from such Business Combination, or any employee benefit plan sponsored or
maintained by the Corporation (or the corporation resulting from such Business
Combination)) becomes the beneficial owner, directly or indirectly, of 20% or
more of the total voting power of the outstanding voting securities eligible to
elect directors of the corporation resulting from such Business Combination, and
(c) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were Incumbent Directors at
the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies the conditions specified in (a), (b) and (c) shall be deemed to be a
“Non-Control Transaction”);
          (iv) the shareholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation; or
          (v) the Corporation consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Corporation and its
Subsidiaries.
          Notwithstanding the foregoing, a Change in Control of the Corporation
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 20% of the Corporation Voting Securities as a result of
the acquisition of Corporation Voting Securities by the Corporation which
reduces the number of Corporation Voting Securities outstanding; provided, that
if after such acquisition by the Corporation such person becomes the beneficial
owner of additional Corporation Voting Securities that increases the percentage
of outstanding Corporation Voting Securities beneficially owned by such person,
a Change in Control of the Corporation shall then occur.
          For the purposes of this definition of “Change in Control” the term
“Subsidiary” shall mean any entity of which the Corporation owns or controls,
either directly or indirectly, 50% or more of the outstanding shares of stock
normally entitled to vote for the election of directors or of comparable equity
participation and voting power.”

  2.   The Plan is hereby amended to replace all references to the phrase
“Change of Control” set forth therein with the phrase “Change in Control”.
Notwithstanding the foregoing, any document incorporating by reference the
definition of “Change of Control” previously set forth in the Plan shall be
deemed to incorporate by reference the definition of “Change in Control” set
forth in the Plan by virtue of this amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Harris Corporation has caused this amendment to
the Harris Corporation 2005 Directors’ Deferred Compensation Plan to be executed
by its duly authorized officer on October 27, 2010.

            HARRIS CORPORATION
      By:   /s/ Jeffrey S. Shuman         Jeffrey S. Shuman        Senior Vice
President, Human Resources
and Corporate Relations     

          ATTEST
      /s/ Scott T. Mikuen       Scott T. Mikuen      Secretary
Harris Corporation       

 